As filed with the Securities and Exchange Commission on July 15, 2013 Registration No: 333-188401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Altimo Group Corp. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 99-0385424 (IRS Employer Identification Number) (Primary Standard Industrial Classification Code Number) Marek Tomaszewski Józefa Bema 6A, Bydgoszcz, 85-001, Poland Phone: +48 Email: altimogroupcorp@gmail.com (Address and telephone number of principal executive offices) Business Filings Incorporation 8040 Excelsior Dr. Suite 200 Medicon WI 53717 Tel: 1-800-981-7183 (Name, address and telephone number of agent for service) Copies To: David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, NY 11563 (516) 887-8200 (917) 656-1173 Fax: (516) 887-8250 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this form is a post-effective registration statement filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this form is a post-effective registration statement filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o
